Citation Nr: 1439583	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-26 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected patellofemoral syndrome of the bilateral knees. 

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel

INTRODUCTION

The Veteran served on active duty from February 1986 to November 1992 with additional periods of active duty for training and inactive duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In his October 2011 substantive appeal (VA Form 9), the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  In an October 2013 letter, he was informed that his requested hearing had been scheduled for December 2013.  However, in November 2013, the Veteran indicated that he wished to withdraw his request for a Board hearing and have his appeal considered on the record.  38 C.F.R. §§ 20.702(e), 20.704(e) (2013).

In an October 2011 statement, the Veteran reported that his belief that he is unemployable due to his service-connected PTSD.  Furthermore, in his representative's June 2014 Appellant's Brief, his representative argued that the issue of TDIU was raised by the record as the Veteran was unemployed and his PTSD resulted in an inability to adapt to stressful circumstances, including work or work-like settings.  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised as part and parcel of the Veteran's claim for a higher initial rating for PTSD and, therefore, such issues has been included on the title page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, a TDIU claim is an element of an initial rating or increased rating).  

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claims (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his Virtual VA file reveals an June 2014 Appellant's Brief submitted by his representative as well as VA outpatient treatment records dated through March 2012, which were considered in the April 2013 supplemental statement of the case.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Regarding the claim for service connection of a low back disorder, the Veteran contends that such is the result of his numerous in-service parachute jumps.  In this regard, his service treatment records reflect that he had broken his coccyx as a result of a jump in 1991.  However, such are negative for any additional complaints, findings, or treatment referable to the low back.  

The Veteran was afforded VA examinations in May 2012 and January 2013 in order to determine the nature and etiology of his claimed back disorder.  However, as explained below, both examinations reports are inadequate to decide the claim and an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).     

Regarding the May 2012 VA examination, the examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine and intervertebral disc syndrome (IVDS) and determined that such was less likely than not incurred in or caused by the claimed in-service injury, event or illness; however, the examiner did not provide adequate rationale for his unfavorable nexus opinion.  The unfavorable nexus opinion was based on review of the Veteran's medical treatment records, and the absence of documented treatment.  The examiner placed significance on the absence of documented back treatment in service and between service separation in 1992 and a 1999 work injury but did not consider the Veteran's lay statements.  Specifically, the examiner did not address the Veteran's statements regarding the more than 100 parachute jumps in service, including several that the Veteran described in detail in an October 2011 written statement, noting hard landings, or landing in awkward positions or the fact that the Veteran served as the chief medic of what he described as essentially a "small emergency room."    

Specifically, in the October 2011 statement, the Veteran explained that he had one of the best jobs he could have as a senior medic and did not want to complain about his back every time he felt back pain.  He also gave an example of how he would treat himself and attempt to prevent future injuries with his homemade protective gear (i.e., cardboard taped to protect his tailbone and spine).  The Veteran also pointed out in the October 2011 statement, that he did not complain about his back in service because "[w]hining cry babies couldn't be on jump status."  He also reported that "[i]t didn't take but about 2 years after I got out of the military for my back to fall apart," indicating that he experienced post-service back symptoms since service and prior to the work injury in 1999.  Further, regarding his medical training, the Veteran reported that he was awarded the "expert field medical badge" on his first try.  

The Board notes that the Veteran was provided another VA examination in January 2013, however, that examination was also inadequate.  The January 2013 examiner continued the diagnoses of IVDS and degenerative joint disease as well as status post coccyx fracture.  The examiner issued an unfavorable nexus opinion for coccyx fracture and noted that the Veteran's coccyx had completely healed since the injury in service.  However, the examiner did not address whether there exists a relationship between the Veteran's current degenerative joint disease or IVDS, and service.  Based on such opinion, a July 2013 rating decision denied service connection for status post coccyxageal fracture.

As the neither VA examiner addressed the Veteran's statements regarding his jumps in service, injuries and symptoms in service, post-service symptoms prior to a work injury 1999, or his medical training, an addendum opinion is required.  See Barr, 21 Vet. App. at 312.  On Remand, an addendum opinion should be obtained regarding whether there is a relationship between the Veteran's current low back disorders and service.  

The Board further notes that the Veteran is currently service-connected for patellofemoral syndrome of the bilateral knees and the January 2013 VA examiner noted that he walked with a limping gait due to knee pain.  In this regard, the Board is required to consider all theories of entitlement raised in the record, either by the claimant or in the medical evidence.  Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Therefore, the Board finds that the VA examiner should also offer an opinion as to whether the Veteran's back disorder is caused or aggravated by his patellofemoral syndrome of the bilateral knees.  Additionally, on remand, the Veteran should be provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claim.

The Board also finds that such issue must be remanded in order to obtain outstanding records.  In this regard, in an October 2011 statement, the Veteran reported undergoing lumbar fusion surgery in 2000 at a private hospital.  A private treatment record dated in June 2000 confirms that the Veteran was a "surgical candidate" and was referred to a Dr. Friedman for surgery.  However, records of the actual surgery are not in the file.  Therefore, on remand, the Veteran should be offered the opportunity to complete an authorization and consent form so that VA may request the outstanding treatment records on his behalf.  

Regarding the claim for a higher initial rating for PTSD, the record reflects that the Veteran was most recently afforded a VA examination in order to determine the current severity of such disability in May 2012.  However, in an August 2013 statement, the Veteran's representative indicated that the Veteran's PTSD had worsened.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an indication of a possible increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination is in order to determine the current manifestations and level of severity associated with the Veteran's service-connected PTSD.

Further, it appears that the Veteran receives ongoing psychiatric treatment through the VA facility in Oklahoma City, Oklahoma, and the most recent treatment records are dated in March 2012.  As such, updated VA treatment records dated from March 2012 from such facility should be obtained prior to readjudication of the claim.
 
Next, as indicated in the Introduction, the issue of entitlement to TDIU has been raised by the record.  The Board notes that the Veteran is currently service-connected for PTSD, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; left varicocele with scar, evaluated as 10 percent disabling; non-displaced fracture of the left ulna with osteophytic spur and chronic left wrist strain, evaluated as 10 percent disabling; patellofemoral syndrome of the right knee, evaluated as 10 percent disabling; patellofemoral syndrome of the left knee, evaluated as 10 percent disabling; status post nasal fracture with traumatic deviated septum, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as noncompensably disabling; and right ingrown toenail, evaluated as noncompensably disabling.  Therefore, for the time period on appeal, the Veteran has been awarded a 60 percent combined disability rating from July 27, 2010, and an 80 percent combined disability rating.  

Accordingly, on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and the AOJ should obtain all outstanding treatment records regarding his service-connected disabilities.  Furthermore, while the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator, see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Board finds that the Veteran should be afforded VA Social and Industrial Survey that provides a full description of the effects of the Veteran's service-connected disabilities on his ordinary activities, to include his employability.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim for service connection for a low back disorder as secondary to his service-connected patellofemoral syndrome of the bilateral knees and his claim for a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The Veteran also should be given an opportunity to identify any healthcare provider who treated him for his service-connected disabilities, in particular records regarding back fusion surgery in 2000 as well as any records from a Dr. Friedman regarding the lumbar spine.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records from the Oklahoma City VA Medical Center dated from March 2012 to the present. All reasonable attempts should be made to obtain such records.  

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After obtaining all outstanding treatment records, return the file to the May 2012 VA spine examiner for an addendum opinion.  The claims file and a copy of this Remand must be made available to the examiner. The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the May 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is asked to offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed low back disorder had its onset during, or is otherwise related to, the Veteran's active military service.  In reaching any conclusion, the examiner must consider and discuss the Veteran's lay statements regarding his more than 100 parachute jumps in service, as well as his statements regarding his medical training, reasons for not seeking treatment for back pain during service, and statements regarding post-service back symptoms prior to 1999. 

The examiner should also offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed low back disorder is caused OR aggravated by the Veteran's patellofemoral syndrome of the bilateral knees, to include based on an altered gait, i.e., limping.  If the opinion is that the Veteran's back disorder is aggravated by the service-connected bilateral knee disability, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation should be stated.

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.

4.  After obtaining all outstanding treatment records, the AOJ shall afford the Veteran a VA psychiatric examination to determine the current manifestations and severity of his PTSD.  The claims file and a copy of this Remand shall be made available to the examiner in conjunction with the examination and the examiner should indicate that the claims folder was reviewed.  All tests deemed necessary by the examiner must be performed, and all findings set forth in detail.

It is requested that the VA examiner indicate the current nature and severity of all symptoms and manifestations attributable to the Veteran's service-connected PTSD.  In addition, pertinent lay information regarding the nature, frequency, and severity of symptoms should be recorded.

The findings of the examiner shall address the degree and extent of social and occupational impairment attributable to the Veteran's PTSD, to include providing an opinion as to whether he is considered to be totally socially and occupationally impaired due to PTSD; deficient in most areas; or impaired to a lesser (specified) degree.  In this regard, detailed information regarding his employment history and status, should be recorded.

The examiner is also asked to generally comment on the impact of PTSD on the Veteran's employment and activities of daily life and to assign a Global Assessment of Functioning score.

A complete rationale for any opinions expressed and conclusions made should be provided.

5.  After completing the foregoing development, schedule the Veteran for a Social Industrial Survey to ascertain the impact of his PTSD, tinnitus, left varicocele with scar, non-displaced fracture of the left ulna with osteophytic spur and chronic left wrist strain, patellofemoral syndrome of the right knee, patellofemoral syndrome of the left knee, status post nasal fracture with traumatic deviated septum, bilateral hearing loss, and right ingrown toenail on his ordinary activities, to include his employability.  The claims folder contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history.  

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's PTSD, tinnitus, left varicocele with scar, non-displaced fracture of the left ulna with osteophytic spur and chronic left wrist strain, patellofemoral syndrome of the right knee, patellofemoral syndrome of the left knee, status post nasal fracture with traumatic deviated septum, bilateral hearing loss, and right ingrown toenail on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this Remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



